DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 12/02/2020 has been received and entered into the case record.
Claims 1, 18, 23, and 24 are amended. 
Claims 2-17, 19-22, and 25-54 have been canceled.
Claims 55-71 are newly added. 
Claims 1, 18, 23, 24 and 55-71 are pending and have been considered on the merits. 
All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 55 is indefinite as the term "the extracellular matrix biomolecule" in line 1 lacks antecedent basis rendering the metes and bounds of the recited claim unclear to one skilled in the art.  Claim 1, on which claim 55 depends, does not recite the term “extracellular matrix biomolecule.” Thus 
Claim 65 is indefinite as the term “matrix biomolecule” in line 1 lacks antecedent basis rendering the metes and bounds of the recited claim unclear to one skilled in the art. Claim 59, on which claim 65 depends, does not recite the term “matrix biomolecule.” Thus, there is insufficient antecedent basis for this limitation in the claim. It is noted that claim 59 recites the limitation “one or more matrix proteins.” Therefore, amending claim 65 to recite “matrix protein” will obviate this rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23, 24, 55-59, 61-67 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (2013. Science Translational Medicine 5(167): 1-18, NPL Reference No. 15 filed on 07/18/2018) as evidenced by Vorkolakos (2011. Medical Devices: Evidence and Research, 4: 1-10; previously cited in PTO-892 filed on 07/20/2020) in view of Horn-Ranney et al. (US Patent No. 10357591; previously cited in PTO-892 filed on 07/20/2020), Brummer et al. (2011. IOVS 52(9): 6363-6369), Hammer et al. (2014. IOVS 55(5): 2881-2884) and Snibson et al. (2010. Ophthalmology: 141-153; IDS Reference NPL No. 2 (Franzco), filed on 07/18/2018).
Regarding claims 1, 57-59, 66 and 67, Sharma et al teaches a method of treating damaged tissue by applying a hydrogel composite to repair cartilage tissue comprising Irgacure 2959, a photoinitiator (i.e. photosensitizer), and therapeutic factors in the form of cells to repair the damaged tissue (Abstract, p. 9). These cells are chondrocytes which secrete collagen (i.e. a biomolecule; matrix protein) within the hydrogel (p. 3). Additionally, Sharma et al. teaches that the hydrogel comprises growth factors (p. 9) Sharma et al. does not teach that the damaged tissue is corneal tissue, the photoinitiator which activates crosslinking is riboflavin, that the light activating the photoinitiator is blue light, nor that the crosslinking occurs via covalent bonds which bond segments of macromolecules which contain carbonyl functional groups.
Brummer et al. teaches that corneal cross-linking (CXL) is a treatment for keratoconus that eliminates the need for keratoplasty in most patients (Abstract). During CXL, damaged corneas are treated with riboflavin and exposed to light (p. 6363-6364). Brummer et al. further discusses that it has also recently been identified that carbonyl groups and reactive oxygen species are essential to cross-linking and that recent work indicates that CXL generates cross-links not only between collagen molecules but also between proteoglycan core proteins (p. 6363). Finally, Brummer et al. discloses that current evidence supports that CXL is carbonyl dependent (p. 6366).
Horn-Ranney et al. teaches a biodegradable hydrogel scaffold for repairing tympanic membrane perforations which have riboflavin as a photoinitiator wherein the hydrogel comprises a pre-polymer which reacts to form a gel upon exposure to blue light in the presence of riboflavin (Abstract, Col. 2 lines 38-67, Col 3. Lines 1-4, Col 7 lines 24-28).
It would be obvious to one of ordinary skill in the art to substitute riboflavin as in the method of corneal cross-linking as taught by Brummer et al. as well as utilize blue light to activate said riboflavin as taught by Horn-Ranney et al. in the method of treating tissue defects with crosslinking hydrogels comprising collagen, growth factors, and photoactivators as taught by Sharma et al. with a reasonable expectation of success. Riboflavin is a known non-carcinogenic and non-cytotoxic initiator (Horn-Ranney et al., Col 7 lines 25-26). Furthermore, antimicrobial effects have been found from some photoactivators 
	Regarding claim 55 and 65, Sharma et al. teaches that the hydrogel comprises collagen secreted by the encapsulated chondrocytes (p. 3)
Regarding claims 23, 63, and 70, Sharma et al. discloses the composition containing the photoinitiation, cells and HA is a gel (p. 7-8)
Regarding claim 24, 64, and 71, Sharma et al. discloses hyaluronic acid (HA) used as a thickening agent included in the composition of the hydrogel (p. 8). As evidenced by Vorkolakos, HA once crosslinked has been shown to change the viscosity of a solution as seen by its transition from a viscous solution to further elastic character (p. 1).  
	Regarding claims 56 and 62, Sharma et al. teaches that the hydrogel further comprises transforming growth factor–β (i.e. growth factors) (p. 9).

Therefore the invention as a whole would be obvious to one of ordinary skill in the art at the time of the effective filing date.
	

Claims 59, 60, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (supra) as evidenced by Vorkolakos (supra) in view of Horn-Ranney et al. (supra), Brummer et al. (supra), Hammer et al. (supra) and Snibson et al. (supra) as applied to claims 1, 23, 24, 55-59, 61-67 and 69-71 above, and in further view of Masters et al. (US20090226506; IDS Patent Reference No. 6 filed 07/18/2018).
	Regarding claims 60 and 68, Sharma et al. evidenced by Vorkolakos, Horn-Ranney et al., Brummer et al., Hammer et al., and Snibson et al. provide teachings for a method of treating damaged corneal tissue to improve wound healing via administering a hydrogel comprising growth factors and riboflavin activated by blue light to cross-link collagen in corneas in the manner of CXL wherein the carbonyl functional groups form covalent bonds. 
	However these references do not disclose that a gradient is produced along the damaged tissue comprising biomolecules, therapeutic factors, light intensities or length of light exposure. 
	Masters teaches a method for applying a wound dressing for damaged tissue wherein said wound dressing has a gradient of growth factors (i.e. variation in the concentration of biomolecules/therapeutic factors) and said gradient promotes accelerated dermal wound healing (para. 0019, 0099, claim 18). Masters further teaches that UV exposure intensity and exposure duration is utilized to create two dimensional surfaces patterned with gradients of growth factor via standard photoimmobilization techniques and gradient-patterned photomask film (para. 0057).

	Therefore, the invention would be obvious to one of ordinary skill in the art at the time of the effective filing date. 

Response to Arguments
Applicant’s arguments, see page 5 filed on 12/02/2020, with respect to 112(b) have been fully considered and are persuasive.  The 112 (b) rejection in regards to claim 24 has been withdrawn and is moot to cancelled claim 5.
Applicant’s arguments, see page 5, filed 12/02/2020, with respect to the rejections under 102(a)(1) in regards to the references of Sharma et al. and Brownlee et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn as the amended limitation of corneal tissue of claim 1 is not taught by either reference. However, in light of the amendments and new claims, 103 rejections are set forth above to fully address the corneal tissue limitation of claim 1.
	On page 6 of Applicant’s arguments, Applicant addresses Horn-Ranney as a reference in combination with Sharma et al in the 103 rejection set forth in the previous Office Action filed on 07/20/2020. Applicant states that the present claims are not made obvious as the amended claims now recite corneal tissue and the new claims of 56 and 64 recite riboflavin as a photosensitizer and the specific use of blue light. Applicant states that riboflavin and blue light in combination can be utilized in corneal crosslinking (CXL) for the purpose of enhancement of healing. Applicant further states that Sharma et al. does not teach crosslinking of proteins to damaged tissue, the treatment of corneal tissue, nor riboflavin. These deficiencies are not remedied by Horn-Ranney as Horn-Ranney teaches that polymers may be 
Applicant additionally addresses the 103 rejection regarding 1, 18, and 30 and states that the rejection is made moot with respect to claim 30 due to the cancellation of the claim. 
	On pages 6-7, Applicant further addresses the 103 rejection in regards to Brownlee and Snibson et al. Applicant states that Brownlee is specifically drawn to metal ligand complexes for photocross-linking and not the exemplary photosensitizers and thus teaches away from the methods of the present claims. Snibson et al. does not remedy the deficiencies of Brownlee as Brownlee et al teaches away from the photosensitizer of riboflavin. 
	Examiner agrees that Sharma et al. does not teach riboflavin nor crosslinking for corneal tissue repair. Horn-Ranney was relied upon for the teachings of utilizing riboflavin to crosslink tissue and Snibson was relied upon to remedy the deficiencies to address crosslinking in corneal tissue. These limitations as well as the newly added claims are addressed in the above 103 rejections necessitated by the amendment and further include references to address limitations regarding features of CXL in the case of newly added independent claims 56 and 64.
	Examiner additionally agrees that the rejection regarding claim 30 is rendered moot with the cancelation of the claim.
Examiner disagrees that Brownlee teaches away from the utilization of riboflavin and other exemplary photosensitizers "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2431.01. Brownlee does not mention riboflavin or other photosensitizers in the document and does not discredit, criticize or otherwise discourage one of ordinary skill to utilize them. Therefore Brownlee does not teach away from riboflavin nor any other exemplary photosensitizer. Applicant’s arguments are not persuasive, however in light of the amended claims, Brownlee is not a reference cited in the 103 set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/A.F.C./Examiner, Art Unit 1632      



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635